Citation Nr: 1137898	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 15, 2009.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD since July 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to any service-connected disorder.  Although he is not currently employed on a full-time basis, Social Security Administration (SSA) records reveal that he was deemed to be disabled due to disorders of the back and osteoarthritis, for which he is not service connected.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability(ies) has not been raised, and is not a part of the appeal with respect to PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran's bilateral hearing loss had its onset during active military service as a result of exposure to acoustic trauma.

3.  Prior to July 15, 2009, the Veteran's PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  Since July 15, 2009, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011). 

2.  The criteria for an initial rating in excess of 30 percent for PTSD for the period prior to July 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an initial rating in excess of 70 percent for PTSD for the period since July 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the Veteran's remaining claims, they arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This is particular true where, as in this case, the record shows that prior to the grant of service connection, the Veteran was notified of the information and evidence necessary to substantiate the initial rating and effective date.  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records with the claims file, and he was afforded VA examinations in July 2007, December 2008, and April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the April 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Service Connection for Bilateral Hearing Loss

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of diminished hearing acuity in service will permit service connection for chronic hearing loss, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this regard, the clinical findings obtained during a December 2008 VA audiological examination demonstrate that the Veteran's hearing impairment in each ear has met the criteria to be considered a disabling condition for VA compensation purposes.  Specifically, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 15
20
40
50
LEFT
10
15
15
45
50

Speech audiometry using the Maryland CNC world list revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. 

The Veteran's service treatment records reflect normal hearing on entrance examination in January 1966, with no history of hearing loss reported by the Veteran in the medical history questionnaire accompanying the examination.  Audiological evaluation in January 1966 revealed pure tone thresholds, in decibels, that were as follows (converted to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 10
10
20
15
LEFT
30
15
15
15
10

On audiological testing conducted during his separation examination in May 1968, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
0
N/A
15
LEFT
0
0
0
N/A
10

The Veteran's DD 214 and service personnel records reflect that he served as a medical aidman and medical specialist in Vietnam.  At his December 2008 VA audiological examination, he indicated that he served in combat zones in Vietnam where he flew in a helicopter delivering medical supplies.  He alleged that the helicopter engines exposed him to excessive acoustic trauma that led to the development of hearing loss.  The Board notes that the RO has already granted the Veteran entitlement to service connection for tinnitus due to exposure to in-service acoustic trauma.    

The Veteran was afforded a VA audiological examination in December 2008.  At the examination, the Veteran reported being exposed to acoustic trauma in service.  He further reported that he worked as a production control dispatcher at a General Electric appliance plant following service until 1975, during which time hearing protection was required.  He then worked in farming for 11 years and did not wear hearing protection, and later worked at a boys' correctional facility where he was not exposed to noise.  

In a March 2009 addendum, the VA audiologist reviewed the claims file and opined that the Veteran's bilateral hearing loss was not caused by or the result of military service because his service treatment records contained audiometric evidence that his hearing status was clinically normal at the time of his separation from service.

The Board finds that the Veteran was exposed to acoustic trauma from helicopter noise during active duty, as exposure to such noise is consistent with the hardships and circumstances of his service in Vietnam.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  The Board emphasizes that the RO already conceded his exposure to in-service acoustic trauma when granting him entitlement to service connection for tinnitus.  

The Veteran is also competent to relate having a history of subjectively perceived symptoms such as diminished hearing for purposes of establishing continuity since service and a historical nexus to service, and the Board finds his statements to be credible in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran also possesses a reasonable quantity of medical training from his experience as a medical specialist in service.  The Board notes that his DD 214 reflects that his military occupational specialty as a medical specialist is deemed to be analogous to the civilian occupation of medical assistant.  As such, his statements in support of his claim must be considered in the context of his training as a medical professional and cannot be simply dismissed as being the opinions of a layperson commenting on matters outside of his competence.  See Pond v. West, 12 Vet. App. 341 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, when the evidence discussed above is considered in the context of the Veteran's established history of exposure to acoustic trauma in service, and his credible testimony of having chronicity of bilateral hearing loss symptoms ever since service up to the present time, the Board finds that it weighs heavily in favor of the Veteran's claim.  Evidence that is expressly against the Veteran's claim consists of only of the rather cursorily-written March 2009 addendum opinion finding that his bilateral hearing loss was not related to his military service because the Veteran had normal hearing on separation examination, but that his tinnitus was caused by in-service acoustic trauma.  In view of the foregoing discussion, the Board finds that the evidence is at least in equipoise regarding the question of whether or not the current bilateral hearing loss had its onset in service.  Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Ratings for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2011).  A 50 percent rating for PTSD is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §  4.130, Diagnostic Code 9411 (2011).

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. §  4.130, Diagnostic Code 9411 (2011).

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §  4.130, Diagnostic Code 9411 (2011).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

Here, the Veteran submitted his initial claim for entitlement to service connection for PTSD in February 2006.  In a February 2009 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30-percent evaluation effective February 24, 2006.  The Veteran disagreed with his 30 percent assignment in correspondence dated in January 2010, and the RO increased his evaluation to 50 percent disabling in a July 2010 rating decision effective July 15, 2009, the date VA treatment records first demonstrated an increase in severity.  As such, the Board will first assess the propriety of the 30 percent evaluation assigned prior to July 15, 2009, and then assess the propriety of the 50 percent evaluation assigned since July 15, 2009.  

Initial Rating in Excess of 30 Percent Prior to July 15, 2009

As discussed above, the Veteran was assigned a 30 percent rating for his PTSD prior to July 15, 2009.  As such, the Board will first determine whether the Veteran was entitled to a rating in excess of 30 percent for this period.  

The Veteran was afforded a VA PTSD examination in July 2007, at which time he was diagnosed with mild anxiety disorder, not otherwise specified, and assigned a Global Assessment of Functioning score of 65, indicative of some mild symptoms.  Subjectively, the Veteran described good relationships among family and active involvement with his church.  The Veteran indicated that he was retired but raised a few cows on family property.  He attended church twice per week and was involved with activities related to his granddaughter.  He denied a history of suicide attempts and violence.  He also reported a history of alcohol abuse prior to 1975.  He indicated that he was hypervigilant, easily distracted, and had a "short fuse."  He reported that he retired from his previous fulltime job due to non-psychiatric medical reasons (i.e., back problems).  

Upon objective psychiatric examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, spontaneous, clear, and coherent.  His affect was normal, and his mood was "pretty pleasant."  His attention was intact, and he was oriented as to person, time, and place.  His thought content was unremarkable, and he experienced no delusions or hallucinations.  His intelligence was average.  He understood that he had a problem and understood the outcome of his behavior.  He did exhibit sleep impairment, however, reporting that he awakened approximately 3 to 4 times per night.  He did not exhibit inappropriate behavior or obsessive/ritualistic behavior.  He did not report panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was good, and he did not have episodes of violence.  He was able to maintain minimum personal hygiene, and did not experience problems with activities of daily living.  His remote, recent, and immediate memory was normal, and he did not report feelings of hopelessness or horror.  The examiner concluded that the Veteran's PTSD symptoms were chronic in nature but fairly mild and had caused little impairment in important areas of functioning such as occupation, family, and recreation.  The examiner explained that although the Veteran reported some symptoms as chronic (i.e., sleep impairment), he described little functional life impairment related to his reported symptoms.  His symptoms were mild and manageable enough that he indicated no need or desire for mental health treatment in response to a positive PTSD screen in VA primary care.  

The Veteran was afforded his next VA PTSD examination in December 2008, at which time he was diagnosed with anxiety order, not otherwise specified, and assigned a GAF score of 59, indicative of moderate symptoms.  Subjectively, the Veteran described his relationships with his spouse and adult daughter as "good," although he indicated that he was emotionally distant.  He described his social life as "minimal" and denied having any close friends.  He reported avoidance of crowded areas such as movie theaters and shopping centers.  For recreation, he read, watched television, sat, and walked.  The Veteran was working part time at a feed store and indicated problems with occasionally losing his temper with customers and difficulty concentrating on the job.  He also reported that he was terminated from his most recent fulltime job in 2004 because he had an outburst at a staff meeting; however, at the time of his July 2007 examination, he reported that he retired from his previous fulltime job due to non-psychiatric medical reasons (i..e., back problems).  

Upon objective examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable.  His affect was normal and his mood was depressed and euthymic.  His orientation was intact as to person, place, and time.  His thought process and content were unremarkable.  He did not exhibit any delusions or hallucinations.  He was of average intelligence and understood both the outcome of his behavior and that he had a problem.  However, the Veteran reported that he was unable to sleep for any length of time without interruption.  He did not exhibit inappropriate behavior or obsessive/ritualistic behavior.  He did not interpret proverbs appropriately.  He denied panic attacks, homicidal thoughts, and suicidal thoughts.  His impulse control was poor, as he had recurrent outbursts while in public.  However, he denied episodes of violence.  He was able to maintain minimal personal hygiene.  His remote and immediate memory were normal, although his recent memory was mildly impaired.  The examiner indicated that problems related to occupational functioning included decreased concentration, difficulty following instructions, inappropriate behavior, memory loss, and poor social interaction.  However, the examiner determined that his prognosis was fair, and that his symptoms were moderate but manageable enough that the Veteran indicated no need for mental health treatment.  

VA treatment records for this period reveal that the Veteran was being followed for depression and anxiety.  He reported enjoying fishing, hunting, and gardening.  He also went to church and worked at a feed store.  

The Board has considered the aforementioned evidence and concludes that the psychiatric symptomatology prior to July 15, 2009, does not demonstrate that the Veteran's PTSD was manifested by symptomatology that more closely approximated the criteria for a 50 percent evaluation under Diagnostic Code 9411, with such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  As such, assignment of a 50-percent rating for PTSD is not warranted prior to July 15, 2009.  The Board notes in this regard that the Veteran worked on a part-time basis, had "good" relationships with his spouse and adult daughter, and that his symptoms as reported and as clinically described were not of the type or frequency as to be equivalent to those examples listed as associated with occupational and social impairment with reduced reliability and productivity.  Specifically, there was no evidence of flattened affect, abnormal speech, panic attacks, difficulty in understanding commands, or memory, judgment, or abstract thinking impairment.  Nor did he exhibit any other symptoms analogous to those examples representative of the criteria for a higher rating.

Initial Rating in Excess of 50 Percent Since July 15, 2009

As discussed above, the RO increased the Veteran's PTSD evaluation to 50 percent disabling in a July 2010 rating decision effective July 15, 2009, the date VA treatment records first demonstrated an increase in severity of the condition.  As such, the Board will now assess the propriety of the 50 percent evaluation assigned since July 15, 2009.  

The Veteran was afforded a VA PTSD examination in April 2010, at which time he was diagnosed with PTSD and assigned a GAF score of 60, indicative of moderate symptoms.  Subjectively, the Veteran reported "good" family relationships with his spouse, adult daughter, and granddaughter.  However, he also reported being irritable and feeling isolated.  He had decreased his church attendance from twice per week to once per month, and denied any other social relationships outside the family.  For recreation, he mows his lawn, walks, and tends to his vegetable garden.  He denied any history of suicide attempts or violence.  Generally, he described a decline in his psychosocial functional status since 2008, with increased irritability and a greater desire to isolate himself from others.  

Upon objective psychiatric examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable.  His affect was blunted, and his mood was anxious and irritable.  He was easily distracted, and mild difficulty with tasks of concentration were evident.  His orientation was intact as to person, place, and time.  His thought process and thought content were unremarkable.  He denied any delusions or hallucinations.  He was of average intelligence, and understood the outcome of his behavior and that he had a problem.  He reported no problem with sleep onset; however, he reported waking up frequently throughout the night.  The Veteran did not exhibit inappropriate behavior, although obsessive/ritualistic behavior manifested in the form of compulsive checking of locks.  He interpreted proverbs appropriately.  The Veteran also reported experiencing panic attacks one to two times per week which lasted about 5 minutes and caused him to feel anxious.  However, he denied the presence of homicidal or suicidal thoughts.  His impulse control was good, and he reported no episodes of violence.  The Veteran was able to maintain minimum personal hygiene, but was not able to go shopping because he is anxious in crowds and becomes irritable with people.  His remote and immediate memory were normal, but his recent memory was mildly impaired.  The examiner concluded that the Veteran experienced moderately frequent and moderately severe symptoms of PTSD that were long-lasting in duration.  He reported recurrent, distressing dreams of Vietnam stressors and attempted to avoid thoughts, feelings, or conversations associated with the trauma.  The examiner noted that the Veteran retired from his fulltime occupation in 2004 because he was eligible by age or duration of work.  

As discussed above, a July 15, 2009, VA therapy session served as the basis for the RO's decision to increase the Veteran's rating from 30 to 50 percent.  At that time, the Veteran was appropriately dressed and groomed, and was oriented as to person, place, and time.  He was appropriate in overall behavior, including eye contact.  His speech was clear, coherent, and within normal limits for rate, rhythm, and tone.  His thought processes generally appeared linear and logical.  His affective presentation was appropriate to content and his judgment appeared intact.  His insight appeared fair and his intellectual functioning appeared average.  The Veteran did not report any suicidal or homicidal ideations.  The Veteran reported that he had been "let go" from his part-time job at the feed store due to his problems with remembering orders and completing tasks.  He also discussed problems with low energy and irritability.  

Subsequent VA treatment records document the Veteran experiencing some panic disorder reactions to the point of feeling smothered in crowded areas, as well as continued feelings of social isolation and irritability.  

The Board has considered the aforementioned evidence and concludes that the psychiatric symptomatology since July 15, 2009, does not demonstrate that the Veteran's PTSD is manifested by symptomatology that more closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411, with such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

First, the Veteran has never reported a history of suicidal ideation.  Although he described his compulsive checking of locks as an "obsessional ritual," there is no indication that this compulsion results in an interference with routine activities.  The Veteran's speech has always remained clear and unremarkable.  Moreover, although the Veteran has reported experiencing panic attacks one to two times per week which lasted about 5 minutes and caused him to feel anxious, there is no indication that he suffered from near-continuous panic affecting his ability to function independently, appropriately and effectively.  The Veteran's impulse control was described as "good," and he was clean, neatly groomed, and appropriately dressed.  In addition, although he had no social relationships outside of his family, he described his relationships with his spouse, adult daughter, and granddaughter as "good."  As such, assignment of a rating in excess of 50 percent for PTSD since July 15, 2009, is not warranted.  

The Board has also considered the Veteran's statements that his PTSD is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated. 

As such, the Board finds the report of the VA examinations to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board concludes that rating criteria reasonably described the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 was not warranted. 




(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

An initial rating in excess of 30 percent for PTSD prior to July 15, 2009, is denied.

An initial rating in excess of 50 percent for PTSD since July 15, 2009, is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


